                       3:20-cv-03233-SEM-TSH # 31             Page 1 of 5
                                                                                                    E-FILED
                                                                   Friday, 13 November, 2020 03:48:49 PM
                                                                              Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
       FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

        CHUNG CHUI WAN,                      )
                                             )
                        Petitioner,          )
                                             )   Case Number: 3:20-cv-3233
                v.                           )
                                             )
        MICHEL DALE DEBOLT,                  )
                                             )
                        Respondent.          )

               AMENDED REPORT OF RULE 26(f) PLANNING MEETING

Petitioner being represented by BOYLE FEINBERG, and Respondent being represented by

BEERMANN LLP and FELDMAN WASSER, counsel having met on November 13, 2020 for the

purpose of formulating a proposed discovery calendar for consideration by the Court in accordance

with its November 6, 2020 Text Order. The parties suggest the following dates:

1. Parties will exchange initial disclosures pursuant to FED. R. CIV. P. 26(a)(1):

       a. Petitioner: November 25, 2020

       b. Respondent: November 25, 2020

2. Parties shall propound written discovery by:

       a. Petitioner: November 25, 2020

       b. Respondent: November 25, 2020

3. Parties to answer written discovery by:

       a. Petitioner: December 9, 2020

       b. Respondent: December 23, 2020

4. The deadline for amendment of pleadings is

       a. Petitioner: November 30, 2020

       b. Respondent: December 11, 2020.

5. The deadline for joining additional parties is N/A.
                        3:20-cv-03233-SEM-TSH # 31               Page 2 of 5




6. Parties shall disclose lay witnesses by:

       a. Petitioner: November 30, 2020

       b. Respondent: January 6, 2021

7. Parties shall disclose experts by:

       a. Petitioner: November 30, 2020

       b. Respondent: December 11, 2020

8. Expert reports due by:

       a. Petitioner: December 15, 2020

       b. Respondent: January 29, 2021

9. Rebuttal expert reports due by:

       a. Petitioner: January 6, 2021

       b. Respondent: February 19, 2021

10. Lay witness deposition deadline:

       a. Petitioner: January 6, 2021

       b. Respondent: January 27, 2021

11. Parties shall make any such experts available for deposition by:

       a. Petitioner: January 15, 2021

       b. Respondent: March 5, 2021

12. Discovery shall be modified as follows:

           a. N/A

13. All discovery, including deposition of experts, is to be completed by:

       a. Petitioner: January 15, 2021

       b. Respondent: March 5, 2021

14. The deadline for filing case dispositive motions shall be:

       a. Petitioner: January 22, 2021


                                                 2
                       3:20-cv-03233-SEM-TSH # 31            Page 3 of 5




       b. Respondent: March 19, 2021

15. The parties do not presently see a need to make provisions for disclosure or discovery or
    electronically stored information and/or for asserting claims of privilege or of protection as
    trial preparation materials after production.




                                                3
                     3:20-cv-03233-SEM-TSH # 31     Page 4 of 5




CHUNG CHUI WAN, Petitioner           MICHAEL DALE DEBOLT, Respondent
BY: _/s/Joy M. Feinberg              BY: /s/ Matthew D. Elster

Joy Feinberg                         Shana Vitek
Reuben A. Bernick                    Matthew D. Elster
FEINBERG SHARMA P.C.                 BEERMANN LLP
2 North LaSalle Street Suite 1600    161 North Clark Street, Suite 3000
Chicago, IL 60602                    Chicago, IL 60601
312-376-8860                         (312) 621-9700
Fax: 312-291-9336                    (312) 621-0909 – Fax
Email: joy@fsfamlaw.com              slvitek@beermannlaw.com
                                     mdelster@beermannlaw.com
                                     ---


                                     Howard W. Feldman
                                     John S.M. Morse
                                     FELDMAN WASSER
                                     1307 South 7th Street
                                     Springfield, IL 62703
                                     (217) 544-3403
                                     (217) 544-1593 – Fax
                                     hfeldman@feldmanwasser.com
                                     jmorse@feldmanwasser.com




                                       4
                       3:20-cv-03233-SEM-TSH # 31            Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2020, I electronically filed the foregoing Rule 26(f)
       Meeting Report together with proposed order, with the Clerk of the Court using the
       CM/ECF system which will send notification of such filing to all counsel of record:


                                                          s/ Matthew D. Elster

Matthew D. Elster
BEERMANN LLP
161 North Clark Street, Suite 3000
Chicago, IL 60601
(312) 621-9700
(312) 621-0909 – Fax
mdelster@beermannlaw.com




                                                5
